                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


JOVAN DANIELS,                                          )
                                                        )
                       Plaintiff,                       )
                                                        )
                       vs.                              )
                                                        )   CASE NO. 16-101-SCW
K. BUTLER, WEXFORD HEALTH                               )
SOURCES, INC., HEALTH CARE UNIT                         )
MENARD CC, MR. TROST,                                   )
                                                        )
                       Defendant(s).                    )



                                JUDGMENT IN A CIVIL CASE


       Defendant Health Care Unit Menard CC was dismissed with prejudice on February 23, 2016

by an Order entered by Chief Judge Michael J. Reagan (Doc. 6).

       Defendants K. Butler and Wexford Health Sources, Inc. were dismissed with prejudice on

February 28, 2018 by an Order entered by Chief Judge Michael J. Reagan (Doc. 56).

       This matter came before this Court for jury trial. The issues have been tried and the jury has

rendered its verdict (Doc. 90) in favor of Defendant John Trost and against Plaintiff Jovan Daniels.

       THEREFORE, judgment is entered in favor of Defendants K. Butler, Wexford Health

Sources, Inc., Health Care Unit Menard CC, and Mr. Trost and against Plaintiffs Jovan Daniels.

       Plaintiff shall take nothing from this action.

       The Plaintiff should take notice of the fact that he has 28 days from the date of this judgment

for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or (e) of the

Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be extended by

the Court. The Plaintiff should also note that he has 30 days from the date of this judgment to file a

notice of appeal. This period can only be extended if excusable neglect or good cause is shown.
                                                                                         Page 1 of 2
      DATED this 2nd day of October, 2018

                                        THOMAS L. GALBRAITH, ACTING CLERK

                                        BY: /s/ Angela Vehlewald
                                              Deputy Clerk

Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                  Stephen C. Williams




                                                                   Page 2 of 2
